1    BOWMAN AND BROOKE LLP
     Richard L. Stuhlbarg (SBN: 180631)
2    E-mail: richard.stuhlbarg@bowmanandbrooke.com
     Marion V. Mauch (SBN: 253672)
3    E-mail: marion.mauch@bowmanandbrooke.com
     Colin P. Cronin (SBN: 325644)
4    E-mail: colin.cronin@bowmanandbrooke.com
     970 West 190th Street, Suite 700
5    Torrance, California 90502
     Tel No.: 310/ 768-3068
6    Fax No.: 310/ 719-1019
7    Attorneys for Defendant FCA US LLC
8
9
                          UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12   DOUGLAS D. CHISM and                      )       CASE NO: 2:19-cv-09082 FMO (PJWx)
     CHERYL L. CHISM,                          )       (Removed from Los Angeles
13                                             )       County Superior Court, Case No.
                         Plaintiffs,           )       19STCV18713)
14                                             )
             vs.                               )
15                                             )       ORDER
     FCA US LLC; GLENN E. THOMAS               )
16   DODGE CHRYSLER JEEP; and                  )       (Note changes to language in paragraph 17)
     DOES 1 through 10, inclusive,             )
17                                             )       Trial: None
                         Defendants.           )
18                                             )
                                               )
19
20           IT IS HEREBY STIPULATED by and between the Parties to DOUGLAS D.
21   CHISM AND CHERYL L. CHISM, et al. v. FCA US, LLC, et al., by and through
22   their respective counsel of record, that in order to facilitate the exchange of
23   information and documents which may be subject to confidentiality limitations on
24   disclosure due to state laws, federal laws, and privacy rights, the Parties stipulate as
25   follows:
26           1.    In this Stipulation and Protective Order, the words set forth below
27   shall have the following meanings:
28                 a.   "Proceeding" means the above-entitled proceeding, Douglas D.



     22318189v1                                    1                    2:19-cv-09082 FMO (PJWx)
1                      Chism, et al. v. FCA US, LLC, et al., Case No.: 2:19-cv-09082
2                      FMO (PJWx).
3                 b.   "Court" means the Hon. Fernando M. Olguin or any other judge
4                      to which this Proceeding may be assigned, including Court staff
5                      participating in such proceedings.
6                 c.   "Confidential" means any information which is in the possession
7                      of a Designating Party who believes in good faith that such
8                      information is entitled to confidential treatment under applicable
9                      law.
10                d.   "Confidential Materials" means any Documents, Testimony or
11                     Information as defined below designated as "Confidential"
12                     pursuant to the provisions of this Stipulation and Protective
13                     Order.
14                e.   "Designating Party" means the Party that designates Materials as
15                     "Confidential."
16                f.   "Disclose" or "Disclosed" or "Disclosure" means to reveal,
17                     divulge, give, or make available Materials, or any part thereof,
18                     or any information contained therein.
19                g.   "Documents" means (i) any "Writing," "Original," and
20                     "Duplicate" as those terms are defined by the California
21                     Evidence Code, which have been produced in discovery in this
22                     Proceeding by any person, and (ii) any copies, reproductions, or
23                     summaries of all or any part of the foregoing.
24                h.   "Information" means the content of Documents or Testimony.
25                i.   "Testimony" means all depositions, declarations or other
26                     testimony taken or used in this Proceeding.
27           2.   The Designating Party shall have the right to designate as
28   "Confidential" any Documents, Testimony or Information that the Designating



     22318189v1                              2                       2:19-cv-09082 FMO (PJWx)
1    Party in good faith believes to contain non-public information that is entitled to
2    confidential treatment under applicable law.
3            3.     The entry of this Stipulation and Protective Order does not alter,
4    waive, modify, or abridge any right, privilege or protection otherwise available to
5    any Party with respect to the discovery of matters, including but not limited to any
6    Party's right to assert the attorney-client privilege, the attorney work product
7    doctrine, or other privileges, or any Party's right to contest any such assertion.
8            4.     Any Documents, Testimony or Information to be designated as
9    "Confidential" must be clearly so designated before the Document, Testimony or
10   Information is Disclosed or produced. The parties may agree that the case name
11   and number are to be part of the "Confidential" designation. The "Confidential"
12   designation should not obscure or interfere with the legibility of the designated
13   Information.
14                  a.    For Documents (apart from transcripts of depositions or other
15                       pretrial or trial proceedings), the Designating Party must affix
16                       the legend "Confidential" on each page of any Document
17                       containing such designated Confidential Material.
18                  b.    For Testimony given in depositions the Designating Party may
19                       either:
20                       i.        identify on the record, before the close of the deposition,
21                                 all "Confidential" Testimony, by specifying all portions
22                                 of the Testimony that qualify as "Confidential;" or
23                       ii.       designate the entirety of the Testimony at the deposition
24                                 as "Confidential" (before the deposition is concluded)
25                                 with the right to identify more specific portions of the
26                                 Testimony as to which protection is sought within 30
27                                 days following receipt of the deposition transcript. In
28                                 circumstances       where   portions   of   the    deposition



     22318189v1                                    3                      2:19-cv-09082 FMO (PJWx)
1                             Testimony are designated for protection, the transcript
2                             pages containing "Confidential" Information may be
3                             separately bound by the court reporter, who must affix to
4                             the top of each page the legend "Confidential," as
5                             instructed by the Designating Party.
6                 c.    For Information produced in some form other than Documents,
7                       and for any other tangible items, including, without limitation,
8                       compact discs or DVDs, the Designating Party must affix in a
9                       prominent place on the exterior of the container or containers in
10                      which the Information or item is stored the legend
11                      "Confidential."
12                d.    If only portions of the Information or item warrant protection,
13                      the Designating Party, to the extent practicable, shall identify
14                      the "Confidential" portions.
15           5.   The inadvertent production by any of the undersigned Parties or non-
16   Parties to the Proceedings of any Document, Testimony or Information during
17   discovery in this Proceeding without a "Confidential" designation, shall be without
18   prejudice to any claim that such item is "Confidential" and such Party shall not be
19   held to have waived any rights by such inadvertent production. In the event, that
20   any Document, Testimony or Information that is subject to a "Confidential"
21   designation is inadvertently produced without such designation, the Party that
22   inadvertently produced the document shall give written notice of such inadvertent
23   production within twenty (20) days of discovery of the inadvertent production,
24   together with a further copy of the subject Document, Testimony or Information
25   designated as "Confidential" (the "Inadvertent Production Notice"). Upon receipt
26   of such Inadvertent Production Notice, the Party that received the inadvertently
27   produced Document, Testimony or Information shall promptly destroy the
28   inadvertently produced Document, Testimony or Information and all copies



     22318189v1                               4                      2:19-cv-09082 FMO (PJWx)
1    thereof, or, at the expense of the producing Party, return such together with all
2    copies of such Document, Testimony or Information to counsel for the producing
3    Party and shall retain only the "Confidential" designated Materials. Should the
4    receiving Party choose to destroy such inadvertently produced Document,
5    Testimony or Information, the receiving Party shall notify the producing Party in
6    writing of such destruction within ten (10) days of receipt of written notice of the
7    inadvertent production. This provision is not intended to apply to any inadvertent
8    production of any Information protected by attorney-client or work product
9    privileges. In the event, that this provision conflicts with any applicable law
10   regarding waiver of confidentiality through the inadvertent production of
11   Documents, Testimony or Information, such law shall govern.
12           6.   In the event that counsel for a Party receiving Documents, Testimony
13   or Information in discovery designated as "Confidential" objects to such
14   designation with respect to any, or all, of such items, said counsel shall advise
15   counsel for the Designating Party, in writing, of such objections, the specific
16   Documents, Testimony or Information to which each objection pertains, and the
17   specific reasons and support for such objections (the "Designation Objections").
18   Counsel for the Designating Party shall have thirty (30) days from receipt of the
19   written Designation Objections to either (a) agree in writing to de-designate
20   Documents, Testimony or Information pursuant to any or all of the Designation
21   Objections and/or (b) file a motion with the Court seeking to uphold any or all
22   designations on Documents, Testimony or Information addressed by the
23   Designation Objections (the "Designation Motion"). Pending a resolution of the
24   Designation Motion by the Court, any, and all existing designations on the
25   Documents, Testimony or Information at issue in such Motion shall remain in
26   place. The Designating Party shall have the burden on any Designation Motion of
27   establishing the applicability of its "Confidential" designation. In the event, that the
28   Designation Objections are neither timely agreed to nor timely addressed in the



     22318189v1                                 5                      2:19-cv-09082 FMO (PJWx)
1    Designation Motion, then such Documents, Testimony or Information shall be de-
2    designated in accordance with the Designation Objection applicable to such
3    material.
4            7.   Access to and/or Disclosure of Confidential Materials designated as
5    "Confidential" shall be permitted only to the following persons:
6                 a.    the Court;
7                 b.    (1) Attorneys of record in the Proceedings and their affiliated
8                       attorneys, paralegals, clerical and secretarial staff employed by
9                       such attorneys who are actively involved in the Proceedings and
10                      are not employees of any Party. (2) In-house counsel to the
11                      undersigned Parties and the paralegal, clerical and secretarial
12                      staff employed by such counsel. Provided, however, that each
13                      non-lawyer given access to Confidential Materials shall be
14                      advised that such Materials are being Disclosed pursuant to, and
15                      are subject to, the terms of this Stipulation and Protective Order
16                      and that they may not be Disclosed other than pursuant to its
17                      terms;
18                c.    those officers, directors, partners, members, employees and
19                      agents of all non-designating Parties that counsel for such
20                      Parties deems necessary to aid counsel in the prosecution and
21                      defense of this Proceeding; provided, however, that prior to the
22                      Disclosure of Confidential Materials to any such officer,
23                      director, partner, member, employee or agent, counsel for the
24                      Party making the Disclosure shall deliver a copy of this
25                      Stipulation and Protective Order to such person, shall explain
26                      that such person is bound to follow the terms of such Order, and
27                      shall secure the signature of such person on a statement in the
28                      form attached hereto as Exhibit "A;"



     22318189v1                               6                     2:19-cv-09082 FMO (PJWx)
1                 d.   court reporters in this Proceeding (whether at depositions,
2                      hearings, or any other proceeding);
3                 e.   any deposition, trial or hearing witness in the Proceeding who
4                      previously has had access to the Confidential Materials, or who
5                      is currently or was previously an officer, director, partner,
6                      member, employee or agent of an entity that has had access to
7                      the Confidential Materials;
8                 f.   any deposition or non-trial hearing witness in the Proceeding
9                      who previously did not have access to the Confidential
10                     Materials; provided, however, that each such witness given
11                     access to Confidential Materials shall be advised that such
12                     Materials are being Disclosed pursuant to, and are subject to,
13                     the terms of this Stipulation and Protective Order and that they
14                     may not be Disclosed other than pursuant to its terms;
15                g.   mock jury participants, provided, however, that prior to the
16                     Disclosure of Confidential Materials to any such mock jury
17                     participant, counsel for the Party making the Disclosure shall
18                     deliver a copy of this Stipulation and Protective Order to such
19                     person, shall explain that such person is bound to follow the
20                     terms of such Order; and shall secure the signature of such
21                     person on a statement in the form attached hereto as Exhibit
22                     "A".
23                h.   outside experts or expert consultants consulted by the
24                     undersigned Parties or their counsel in connection with the
25                     Proceeding, whether or not retained to testify at any oral
26                     hearing; provided, however, that prior to the Disclosure of
27                     Confidential Materials to any such expert or expert consultant,
28                     counsel for the Party making the Disclosure shall deliver a copy



     22318189v1                             7                     2:19-cv-09082 FMO (PJWx)
1                        of this Stipulation and Protective Order to such person, shall
2                        explain its terms to such person, and shall secure the signature
3                        of such person on a statement in the form attached hereto as
4                        Exhibit "A". It shall be the obligation of counsel, upon learning
5                        of any breach or threatened breach of this Stipulation and
6                        Protective Order by any such expert or expert consultant, to
7                        promptly notify counsel for the Designating Party of such
8                        breach or threatened breach; and
9                  i.    any other person that the Designating Party agrees to in writing.
10           8.    Confidential Materials shall be used by the persons receiving them
11   only for the purposes of preparing for, conducting, participating in the conduct of,
12   and/or prosecuting and/or defending the Proceeding, and not for any business or
13   other purpose whatsoever.
14           9.    Any Party to the Proceeding (or other person subject to the terms of
15   this Stipulation and Protective Order) may ask the Court, after appropriate notice to
16   the other Parties to the Proceeding, to modify or grant relief from any provision of
17   this Stipulation and Protective Order.
18           10.   Entering in to, agreeing to, and/or complying with the terms of this
19   Stipulation and Protective Order shall not:
20                 a.    operate as an admission by any person that any particular
21                       Document, Testimony or Information marked "Confidential"
22                       contains or reflects trade secrets, proprietary, confidential or
23                       competitively sensitive business, commercial, financial or
24                       personal information; or
25                 b.    prejudice in any way the right of any Party (or any other person
26                       subject to the terms of this Stipulation and Protective Order):
27                       i.    to seek a determination by the Court of whether any
28                             particular Confidential Material should be subject to



     22318189v1                                8                     2:19-cv-09082 FMO (PJWx)
1                              protection as "Confidential" under the terms of this
2                              Stipulation and Protective Order; or
3                        ii.   to seek relief from the Court on appropriate notice to all
4                              other Parties to the Proceeding from any provision(s) of
5                              this Stipulation and Protective Order, either generally or
6                              as to any particular Document, Material or Information.
7            11.   Any Party to the Proceeding who has not executed this Stipulation and
8    Protective Order as of the time it is presented to the Court for signature may
9    thereafter become a Party to this Stipulation and Protective Order by its counsel's
10   signing and dating a copy thereof and filing the same with the Court, and serving
11   copies of such signed and dated copy upon the other Parties to this Stipulation and
12   Protective Order.
13           12.   Any Information that may be produced by a non-Party witness in
14   discovery in the Proceeding pursuant to subpoena or otherwise may be designated
15   by such non-Party as "Confidential" under the terms of this Stipulation and
16   Protective Order, and any such designation by a non-Party shall have the same
17   force and effect, and create the same duties and obligations, as if made by one of
18   the undersigned Parties hereto. Any such designation shall also function as a
19   consent by such producing Party to the authority of the Court in the Proceeding to
20   resolve and conclusively determine any motion or other application made by any
21   person or Party with respect to such designation, or any other matter otherwise
22   arising under this Stipulation and Protective Order.
23           13.   If any person subject to this Stipulation and Protective Order who has
24   custody of any Confidential Materials receives a subpoena or other process
25   ("Subpoena") from any government or other person or entity demanding
26   production of Confidential Materials, the recipient of the Subpoena shall promptly
27   give notice of the same by electronic mail transmission, followed by either express
28   mail or overnight delivery to counsel of record for the Designating Party, and shall



     22318189v1                                9                      2:19-cv-09082 FMO (PJWx)
1    furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the
2    Designating Party may, in its sole discretion and at its own cost, move to quash or
3    limit the Subpoena, otherwise oppose production of the Confidential Materials,
4    and/or seek to obtain confidential treatment of such Confidential Materials from
5    the subpoenaing person or entity to the fullest extent available under law. The
6    recipient of the Subpoena may not produce any Documents, Testimony or
7    Information pursuant to the Subpoena prior to the date specified for production on
8    the Subpoena.
9            14.   Nothing in this Stipulation and Protective Order shall be construed to
10   preclude either Party from asserting in good faith that certain Confidential
11   Materials require additional protection. The Parties shall meet and confer to agree
12   upon the terms of such additional protection.
13           15.   If, after execution of this Stipulation and Protective Order, any
14   Confidential Materials submitted by a Designating Party under the terms of this
15   Stipulation and Protective Order is Disclosed by a non-Designating Party to any
16   person other than in the manner authorized by this Stipulation and Protective
17   Order, the non-Designating Party responsible for the Disclosure shall bring all
18   pertinent facts relating to the Disclosure of such Confidential Materials to the
19   immediate attention of the Designating Party.
20           16.   This Stipulation and Protective Order is entered in to without
21   prejudice to the right of any Party to knowingly waive the applicability of this
22   Stipulation and Protective Order to any Confidential Materials designated by that
23   Party. If the Designating Party uses Confidential Materials in a non-Confidential
24   manner, then the Designating Party shall advise that the designation no longer
25   applies.
26           17.   This Protective Order does not govern the use of Confidential
27   Materials in court and does not authorize counsel to file documents under seal. If
28   counsel wish to file Confidential Materials, or Information derived from



     22318189v1                               10                    2:19-cv-09082 FMO (PJWx)
1    Confidential Materials, they are required to follow Local Rules 79-5.1 through 79-
2    5.3.
3             18.   The Parties shall meet and confer regarding the procedures for use of
4    Confidential Materials at trial and shall move the Court for entry of an appropriate
5    order.
6             19.   Nothing in this Stipulation and Protective Order shall affect the
7    admissibility into evidence of Confidential Materials or abridge the rights of any
8    person to seek judicial review or to pursue other appropriate judicial action with
9    respect to any ruling made by the Court concerning the issue of the status of
10   Protected Material.
11            20.   This Stipulation and Protective Order shall continue to be binding
12   after the conclusion of this Proceeding and all subsequent proceedings arising from
13   this Proceeding, except that a Party may seek the written permission of the
14   Designating Party or may move the Court for relief from the provisions of this
15   Stipulation and Protective Order. To the extent permitted by law, the Court shall
16   retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective
17   Order, even after the Proceeding is terminated.
18            21.   Upon written request made within thirty (30) days after the settlement
19   or other termination of the Proceeding, the undersigned Parties shall have thirty
20   (30) days to either (a) promptly return to counsel for each Designating Party all
21   Confidential Materials and all copies thereof (except that counsel for each Party
22   may maintain in its files, in continuing compliance with the terms of this
23   Stipulation and Protective Order, all work product, and one copy of each pleading
24   filed with the Court and one copy of each deposition together with the exhibits
25   marked at the deposition, (b) agree with counsel for the Designating Party upon
26   appropriate methods and certification of destruction or other disposition of such
27   Confidential Materials, or (c) as to any Documents, Testimony or other
28   Information not addressed by sub-paragraphs (a) and (b), file a motion seeking a



     22318189v1                                11                    2:19-cv-09082 FMO (PJWx)
1    Court order regarding proper preservation of such Materials.      To     the    extent
2    permitted by law the Court shall retain continuing jurisdiction to review and rule
3    upon the motion referred to in sub-paragraph (c) herein.
4            22.   After this Stipulation and Protective Order has been signed by counsel
5    for all Parties, it shall be presented to the Court for entry. Counsel agree to be
6    bound by the terms set forth herein with regard to any Confidential Materials that
7    have been produced before the Court signs this Stipulation and Protective Order.
8    ///
9    ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27           23.   The Parties and all signatories to the Certification, attached hereto as
28   Exhibit "A," agree to be bound by this Stipulation and Protective Order pending its



     22318189v1                                12                    2:19-cv-09082 FMO (PJWx)
1    approval and entry by the Court. In the event, that the Court modifies this
2    Stipulation and Protective Order, or in the event, that the Court enters a different
3    Protective Order, the Parties agree to be bound by this Stipulation and Protective
4    Order until, such time as the Court may enter such a different Order. It is the
5    Parties' intent to be bound by the terms of this Stipulation and Protective Order
6    pending its entry so, as to allow for immediate production of Confidential
7    Materials under the terms herein.
8            This Stipulation and Protective Order may be executed in counterparts.
9
10
11   DATED: April 1, 2020                   STRATEGIC LEGAL PRACTICES, APC
12
13                                          BY: /s/ Karen L. Wallace
                                                 Karen L. Wallace
14                                               Tionna Dolin
                                                 Attorneys for Plaintiffs,
15                                               DOUGLAS D. CHISM AND
                                                 CHERYL L. CHISM
16
17
     DATED: March 31, 2020                  BOWMAN AND BROOKE LLP
18
19
                                            By:    /s/ Colin P. Cronin
20                                                 Richard L. Stuhlbarg
                                                   Marion V. Mauch
21                                                 Colin P. Cronin
                                                   Attorneys for Defendant
22                                                 FCA US LLC
23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24   DATED: April 3, 2020
25                                          __________/s/_______________________
                                            Hon. Patrick J. Walsh
26                                          United States Magistrate Judge
27
28



     22318189v1                               13                    2:19-cv-09082 FMO (PJWx)
1
                                             Exhibit A
2
                        Certification Re Confidential Discovery Materials
3
             I hereby acknowledge that I, __________________________________ [Name],
4
     _________________________________________________ [Position and Employer],
5
     am about to receive Confidential Materials supplied in connection with the Proceeding,
6
     Case No. 2:19-cv-09082 FMO (PJWx). I certify that I understand that the Confidential
7
     Materials are provided to me subject to the terms and restrictions of the Stipulation and
8
     Protective Order filed in this Proceeding. I have been given a copy of the Stipulation
9
     and Protective Order; I have read it, and I agree to be bound by its terms.
10
             I understand that Confidential Materials, as defined in the Stipulation and
11
     Protective Order, including any notes or other records that may be made regarding any
12
     such materials, shall not be Disclosed to anyone except as expressly permitted by the
13
     Stipulation and Protective Order. I will not copy or use, except solely for the purposes
14
     of this Proceeding, any Confidential Materials obtained pursuant to this Protective
15
     Order, except as provided therein or otherwise ordered by the Court in the Proceeding.
16
             I further understand that I am to retain all copies of all Confidential Materials
17
     provided to me in the Proceeding in a secure manner, and that all copies of such
18
     Materials are to remain in my personal custody until termination of my participation in
19
     this Proceeding, whereupon the copies of such Materials will be returned to counsel who
20
     provided me with such Materials.
21
             I declare under penalty of perjury, under the laws of the State of California, that
22
     the foregoing is true and correct. Executed this _____ day of ___________, 2020, at
23
     _____________________________.
24
     Dated: ______________________            By:
25
                                                     Signature
26                                            Title
                                              Address
27
                                              City, State, Zip
28                                            Telephone Number



     22318189v1                                 14                     2:19-cv-09082 FMO (PJWx)
1                               CERTIFICATE OF SERVICE
2            I hereby certify that on April 3, 2020 I filed the foregoing document entitled
3    PROPOSED ORDER with the clerk of court using the CM/ECF system, which
4    will send a notice of electronic filing to all counsel of record in this action.
5
6
7
                                                     /s/ Colin P. Cronin
                                                       Colin P. Cronin
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     22318189v1                                 15                      2:19-cv-09082 FMO (PJWx)
